Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/21 has been entered.

Application Data Sheet
The Application Data Sheet (ADS) filed in the RCE on 01/28/21 to correct inventorship and the Oath/Declaration filed 02/04/21 are each acknowledged and have been accepted.

Allowable Subject Matter
Based on the most recent set of claims filed 08/20/20 and the interview held 10/02/20, Claims 1-8, 10, 37-38, 40-46 & 48-50 are allowed.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8 & 10, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 9, also previously withdrawn from consideration as a result of the restriction requirement and directed to a different embodiment, has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Species A-J as set forth in the Office action mailed on 02/08/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Based on the most recent set of claims filed 08/20/20 and the interview held 10/02/20, the application has been amended as follows: 
Withdrawn Claim 9 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a bone anchor, comprising: a receiver member comprising a cavity, a rod-receiving recess, proximal and distal ends and a central longitudinal axis; a bushing disposed in the cavity; a shank having a head portion retained within the bushing and a bone engaging portion that protrudes distally from the receiver member; and a drag ring that applies a frictional force to the bushing, the drag ring being disposed in a groove formed in the receiver member, wherein the bushing includes a split configured to allow for radial expansion and compression of the bushing, and wherein a distal opening of the cavity of the receiver member has a diameter that is less than a maximum diameter of the bushing, wherein, with the drag ring disposed in the groove, the drag ring is configured to contact the bushing at a point along an outer surface of the bushing at a maximum diameter of the bushing, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Rezach et al. (US PG Pub No. 2016/0317206).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 

/JESSICA WEISS/Primary Examiner, Art Unit 3775